Opinion issued May 4, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00076–CV
____________

IN RE ANTHONY E. GILL, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Anthony E. Gill, has filed a motion for leave to file and a petition for
a writ of mandamus alleging that Judge Hardin refuses to rule on relator’s application
for a writ of garnishment.  Relator’s petition does not contain an appendix, nor has
relator filed a record as required by Texas Rules of Appellate Procedure 52.3(j) and
52.7.  Accordingly, we cannot determine whether Judge Hardin has abused his
discretion.  See Johnson v. Sandel, 895 S.W.2d 490, 491 (Tex. App.—Houston [1st
Dist.] 1995, orig. proceeding).
          We deny the petition for a writ of mandamus and dismiss as moot the motion
for leave to file the petition.  Tex. R. App. P. 52.8(a), 52 cmt. (commenting that 1996
amendments to Texas Rules of Appellate Procedure eliminate necessity to file motion
for leave to file petition for original proceeding).
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.